DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claims 1, 5-15, and cancelled claims 2-4 and 19. The 112(b) rejections previously presented are withdrawn in view of the amendments of claims 6-9. 

Response to Arguments
Applicant’s arguments are directed towards the newly amended limitation. Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action. The revised rejection below utilizes the prior art reference previously cited, Kobayashi, but applies the reference for improving the process of Armstrong. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 5, 7, 8, 11-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (PG-PUB 2006/0220273) in view of Kobayashi (PG-PUB 2016/0082635).
Regarding claim 1, Armstrong teaches a process for forming a composite component (Claim 8), comprising: 
providing a mold comprising a first part and second part of the mold, the first part and second part when assembled define an exterior surface of the composite component; 
loading the first part of the mold with a reinforcing material [0033];
injecting thermoset matrix precursor [0030] into the first part of the mold to impregnate the reinforcing material located in the first part of the mold with said matrix precursor while (i) the second part of the mold is not in contact with the first part of the mold, (ii) the second part is in an unassembled configuration; and (iii) the mold is in an open configuration when the second part of the mold is not in contact with the first part of the mold (Fig 2 and 3 and [0035]); 
drawing a vacuum [0038]; and
closing the second part of the mold and the first part of the mold around the reinforcing material and matrix precursor to assemble the first and second part to define an exterior surface of the composite component (Fig 4 and [0035]). 

Armstrong teaches preparing a composite of a complex shape (Figure 11 and 12 and [0032]). 

Armstrong does not teach injecting matrix precursor into the closed mold to impregnate reinforcing material located between the first and second parts of the mold with said matrix precursor. 

Kobayashi teaches a method for forming a composite component, the method comprising:
injecting thermoset matrix precursor  [0085] into the first part of the mold to impregnate the reinforcing material located in the first part of the mold with matrix precursor while the first and second sealing members are engaged (Figure 4 and 5 and [0077], [0079]-[0080], [0092]) and a gap exists between a protruding portion of the first part and the surrounding wall of the second part such that the (i) second part of the mold is not in contact with the first part of the mold [0080];
closing the second part of the mold and the first part of the mold around the reinforcing material and matrix precursor to assemble the first part and second part to define an exterior surface of the composite component (Figure 6 and [0091]); and
injecting the matrix precursor into the closed mold to impregnate the reinforcing material located between the first and second parts of the mold ([0091]-[0092]). 

Kobayashi teaches when liquid resin is injected into a cavity between lower and upper molds in an open state when preparing a composite comprising a depression and protrusion, the liquid resin cannot be readily transferred from the depression toward the protrusion. Kobayashi teaches in the case that a portion having a significantly small cross-sectional area (a narrow portion) is formed in a flow path of the liquid resin, the liquid resin cannot readily be transferred to the downstream side of the narrow portion without application of a sufficient pressure. Thus, in the known techniques, an unimpregnated area is unavoidably formed in some cases [0011].  

Kobayashi teaches preparing a composite comprising a first and second space, wherein the first space is in the shape of a vertically downward extending depression, whereas the second space is in the shape of a vertically upward extending protrusion [0043]. Kobayashi teaches the second predetermined amount injected spreads to the second area that was not impregnated by the first injection step [0042]-[0046]



Regarding claim 5, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein injecting matrix precursor into the first part of the mold comprises depositing said matrix using a dispensing device separate from the mold (Armstrong, Fig 2 and [0030], [0033]). 

 Regarding claim 7, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein injecting matrix precursor into the first part of the mold to impregnate reinforcing material located in the first part of the mold comprises injecting a first quantity of matrix precursor into the first part of the mold while the second part of the mold is not in contact with the first part of the mold (Armstrong, Figure 2) and the method further comprises:
positioning the second part of the mold, subsequent to injecting a first quantity of matrix precursor, so that the second part of the mold continues to seal against the first part of the mold but does not assemble the first and second parts together such that the parts define the exterior surface of the composite component (Kobayashi, [0089], [0110]); and


Regarding claim 8, Armstrong in view of Kobayashi teaches the process as applied to claim 7, wherein injecting a second quantity of matrix precursor between the first part of the mold and the second part of the mold to impregnate reinforcing material located between the first part of the mold and second part of the mold comprises reducing pressure of air between the first part and the second part (Armstrong, [0038]).

Regarding claim 11, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein closing the second part of the mold and the first part of the mold around the reinforcing material and matrix precursor by moving the first and second parts of the mold closer together (Armstrong, [0038]). 

Regarding claim 12, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein closing the second part of the mold and the first part of the mold around the reinforcing material causes the second part of the mold to contact the matrix (Armstrong, Figure 4 and [0038]).

Regarding claim 13, Armstrong in view of Kobayashi teaches the process as applied to claim 12, wherein causing the second part of the mold to contact with matrix precursor causes matrix precursor to impregnate reinforcing material not previously impregnated with matrix precursor (Kobayashi, [0091], [0095]- [0098]). 

Regarding claim 14, Armstrong in view of Kobayashi teaches the process as applied to claim 12, wherein causing the second part of the mold to contact with matrix precursor causes matrix precursor to fill space between the first part of the mold and the second part of the mold not previously filled with matrix precursor (Kobayashi, [0091], [0095]- [0098]). 



Regarding claim 18, Armstrong in view of Kobayashi teaches the process as applied to claim 1, the method comprising, subsequent to injecting the matrix precursor into the closed mold, curing the matrix precursor (Armstrong, [0038]). 

Regarding claim 21, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein injecting matrix precursor into the closed mold comprises reducing the pressure within the closed mold (Kobayashi, [0097]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (PG-PUB 2006/0220273) in view of Kobayashi (PG-PUB 2016/0082635), as applied to claim 1, in further view of Jones (US 5,023,041).  
Regarding claim 6, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein injecting matrix precursor into the first part of the mold comprises variety methods, including nozzles, dispensers, or robotic devices (Armstrong, [0033]). 
Armstrong in view of Kobayashi does not teach injecting matrix precursor into the first part of the mold comprises injecting said matrix precursor through a channel in the second part of the mold. 
	Jones teaches a process of making a fiber-reinforced composite, comprising injecting resin through a resin conduit (Figure 4 and Col 5, Ln 65- Col 6, Ln 5). 
	Both Armstrong and Jones teach a resin infusion process. It would have been obvious to one of ordinary skill in the art to substitute the matrix dispenser of Armstrong with the resin conduit of Jones, a functionally equivalent mechanism for dispensing resin into the mold. 

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (PG-PUB 2006/0220273) in view of Kobayashi (PG-PUB 2016/0082635), as applied to claim 7, in further view of Boyer (PG-PUB 2019/0315079). 
Regarding claim 9 and 10, Armstrong in view of Kobayashi teaches the process as applied to claim 7. 
Armstrong in view of Kobayashi does not explicitly teach injecting a first quantity of matrix precursor comprises injecting matrix precursor through a first channel in the mold; injecting a second quantity of matrix cursor comprises injecting matrix precursor through a second channel in the mold; and injecting matrix precursor into the closed mold comprises injecting matrix precursor through a third channel in the mold.
Boyer teaches a process for resin transfer molding utilizing a set of injection ports feeding one or more continuous channels to a cavity (Figure 3 and [0014]) and a numerical controller selectively activated [0019].
Both Armstrong and Boyer teach a process of resin impregnation of fiber structures. It would have been obvious to one of ordinary skill in the art to substitute the resin dispenser of Armstrong in view of Kobayashi with a plurality of channels for dispensing resin as taught by Boyer, a functionally equivalent mechanism for transporting resin for resin transfer molding. While Armstrong in view of Kobayashi and Boyer does not explicitly teach injecting a first quantity of matrix precursor through a first channel, a second quantity of matrix precursor through a second channel, and an additionally amount of matrix precursor through a third channel, a mere rearrangement of the channels used for the injection step of the prior art is obvious to one of ordinary skill in the art. 

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (PG-PUB 2006/0220273) in view of Kobayashi (PG-PUB 2016/0082635), as applied to claim 1, in further view of Perrier (US 9,248,586). 
	Regarding claim 16 and 17, Armstrong in view of Kobayashi teaches the process as applied to claim 1, wherein the upper and lower molds are a single structure. 

Perrier teaches a mold comprising an upper and lower bearing plate (Col 6, Ln 26-35) and plurality of wedges (Figure 3 and Col 5, Ln 59-63) for producing articles with undercuts (Col 3, Ln 40-51). 
	It would have been obvious to one of ordinary skill in the art to substitute the manufactured article of Armstrong in view of Kobayashi with an article comprising undercuts as taught by Perrier. Therefore, one of ordinary skill in the art would have been motivated to substitute either the first or second mold parts with a bearing plate and multiple wedges to allow for dismantling the mold in order to create the undercuts. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (PG-PUB 2006/0220273) in view of Kobayashi (PG-PUB 2016/0082635), as applied to claim 1, in further view of Zilberman (PG-PUB 2014/0154458). 
Regarding claim 20, Armstrong in view of Kobayashi teaches the process as applied to claim 1, for producing an automotive article (Armstrong, [0003] and [0007]).
	Armstrong in view of Kobayashi does not explicitly teach loading the first part of the mold with at least one support element to support reinforcing material in the first part of the mold.  
	Zilberman teaches a composite material structure comprising an integrally attached material fitting (Figure 8 and 15a and [0011] produced by via process of resin transfer molding (Figure 11), wherein the structures can be airplane parts [0011]. 
Armstrong and Zilberman both teach a resin impregnation process. It would have been obvious to one of ordinary skill in the art to substitute the fiber-reinforced plastic article of Armstrong in view of Kobayashi with the fiber-reinforced plastic article of Zilberman, a functionally equivalent fiber-reinforced article produced by resin transfer molding for use as an airplane structure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742